CLD-293                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 16-1860
                                       ___________

                         IN RE: JAMES L. ROUDABUSH, JR.,
                                                      Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
                United States District Court for the District of New Jersey
              (Related to D.N.J. Civ. Nos. 1:15-cv-07887 & 1:16-cv-00251)
                      ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                    June 16, 2016
              Before: FISHER, JORDAN, and VANASKIE, Circuit Judges

                              (Opinion filed: June 29, 2016)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM

       James L. Roudabush, Jr., sought to file two lawsuits in forma pauperis in the

United States District Court for the District of New Jersey. The District Court denied

him leave to do so on the grounds that he has “three strikes” under 28 U.S.C. § 1915(g)

and did not show that he was in imminent danger of serious physical injury. Roudabush


*
 This disposition is not an opinion of the full court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
has appealed from the orders. He also submits a petition for a writ of mandamus to

challenge the District Court’s orders in those cases.

       We must deny his petition because mandamus is not a substitute for appeal. See

Cheney v. U.S. Dist. Court, 542 U.S. 367, 380-81 (2004); Madden v. Myers, 102 F.3d 74,

79 (3d Cir. 1996). Mandamus is an extraordinary remedy. See Kerr v. U.S. Dist. Court,

426 U.S. 394, 402 (1976). A petitioner must ordinarily have no other means to obtain the

desired relief, and he must show a clear and indisputable right to issuance of the writ. In

re School Asbestos Litig., 977 F.2d 764, 772 (3d Cir. 1992). Roudabush cannot claim

that he has no other means to get relief where his appeals provide an adequate alternative

to mandamus. See In re Briscoe, 448 F.3d 201, 212-13 (3d Cir. 2006).




                                             2